DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Systems and methods for registering a fingerprint base on optical fingerprint recognition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
7.	Claim 1-7, 9-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He et al (U.S. 20180129798 A1), hereinafter referred to as “He”, in view of  Deever et al ( U.S. 20100253833 A1), hereinafter referred to “Deever”.
Regarding claim 1, He discloses a method of registering a fingerprint based on optical fingerprint recognition (title and abstract) the method comprising: 
displaying a fingerprint recognition window (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613) on at least a part of a display panel (Fig.2a, device screen with on-screen fingerprint sensing);
analyzing a first fingerprint frequency (Fig.13,step 1301 and 1302)  of a first user fingerprint ( Par 90, line 4-7, cited: “image of finger”) to be registered based on reflected light received through the fingerprint recognition window (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613) using a fingerprint recognition sensor (Fig.2c, under screen optical sensor module) driven by a pixel binning scheme based on a first binning size (Par 128, cited “…The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, captures the fingerprint interpreted as driven by a pixel binning scheme)
determining, based on the first fingerprint frequency (Par 128, frequency F), whether the first binning size is appropriate ( Par 128, cited: “ …The resultant image has a reduced background light effect and includes images from pixel emitting lights. At step 1304, the capture image is processed and calibrated to correct image system distortions. At step 1305, the corrected image is used as a human fingerprint image for user authentication”, the corrected image is interpreted as appropriate) for registering the first user fingerprint; ( Par 92,cited “... As an example, when a user registers a finger for fingerprint authentication operation, the optical fingerprint sensor also measures intensity of the scatter light from finger at color A, and B, as intensity Ia, Ib”)
obtaining first fingerprint information of the first user fingerprint (Par 90, line 4-7, cited: “image of finger”) based on reflected light received through the fingerprint recognition window (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613) using the fingerprint recognition sensor (Fig.2c, under screen optical sensor module)  driven by a pixel binning scheme (Fig.13 , step 1035, corrected image ; Par 128, cited “…The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, captures the fingerprint interpreted as driven by a pixel binning scheme)

obtaining first fingerprint information of the first user fingerprint based on reflected light received through the fingerprint recognition window using the fingerprint recognition sensor driven by a pixel binning scheme based on the second binning size
Deever discloses a method (Abstract, cited “ A method for producing a digital image from pixel signals captured by an image sensor array”), the method comprising : 
first binning size ( Fig.18, element 1520 and Fig.5,element 420) ;
and when the first binning size ( Fig.18, element 1520 and  Fig.5,element 420) is not appropriate (Fig.6, element 504 with No answer) for registering the first user fingerprint, selecting a second binning size (Fig.18, element 1522 and Fig.5, element 422) different from the first binning size ( Fig.18, element 1520 and  Fig.5,element 420) (Fig.6, step 504 and element 508, element 510 interpreted as selecting the binning size; Par 81, cited : “ The pixels can be binned or readout individually. More than two groups of pixels can be used to have multiple exposure times.”); and 
obtaining the image based on reflected light received using the  recognition sensor driven by a pixel binning scheme based on the second binning size (Par 80, line 4-5 ; Par 83, line 1-7 and Par 84 , cited : “If the sequence of image captures is complete 518, the capture process is terminated 520. Otherwise, the capture process assesses whether the next read from the sensor 522 is first group of pixels or first and second group of pixels and the readout and processing loop is iterated until the capture process is completed”, Fig.6 “step 502,504,506,508,510,512 and 518” interpreted as the capture image is completed after selecting the binning size )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate produce a digital images from pixel signals method of Deever into the teachings of He to improving the quality, color information , the spatial and temporal resolution of the image sequence.
Regarding claim 2, He, as modified by Deever, discloses the claimed invention. Deever further discloses wherein
setting the first binning size (Fig.18, element 1520) based on a minimum binning size (Fig.18,  X1) and a maximum binning size.( Fig.18,  X1-X2-X3-X4). 
Regarding claim 3, He, as modified by Deever, discloses the claimed invention. Deever further discloses wherein setting the first binning size (Fig.18, element 1520) includes: 
determining the minimum binning size (Fig.18,  X1) based on optical characteristics of the display panel; 
determining the maximum binning size ( Fig.18,  X1-X2-X3-X4) based on a target fingerprint frequency 
and  selecting a value that minimizes sensing noise (Par 3, cited “ The quality of a given image with respect to noise can be improved by utilizing longer exposure durations for each image, but this comes at the expense of a lower frame rate. Alternatively, the image quality with respect to noise can be improved by combining pixels through the technique of binning; however, this improvement comes at the expense of lower spatial resolution”)  among values between the minimum binning size (Fig.18, X1) and the maximum binning size ( Fig.18,  X1-X2-X3-X4) as the first binning size. (Fig.18, element 1520)    
Regarding claim 4, He, as modified by Deever, discloses the claimed invention. Deever further discloses wherein
setting the first binning size (Fig.18, element 1520) is performed during manufacturing of an electronic device including the display panel and the fingerprint recognition sensor.(Par 50 cited: “the present invention is clearly applicable to other types of image capture devices, such as imaging sub-systems included in non-camera devices such as mobile phones and automotive vehicles” and Fig.18 shows the diagram of the generation of digital imaged for panchromatic pixel. Such that it is inherently the digital image can be performed during manufacturing of an electric device such as iPhone, iPad …)
Regarding claim 5,  He, as modified by Deever, discloses the claimed invention. Deever further discloses wherein 
the first binning size (Fig.18, element 1520)  and the second binning size (Fig.18, element 1522 ) are between the minimum binning size (Fig.18,  (X1)  and the maximum binning size.( Fig.18,  X1-X2-X3-X4).
Regarding claim 6, He, as modified by Deever, discloses the claimed invention. He further discloses comprising:
when the fingerprint image is appropriate for registering the first user fingerprint, (Par 90, cited: “image of finger”);(Par 92 , cited: “when a user registers a finger for fingerprint authentication operation, the optical fingerprint sensor also measures intensity of the scatter light from finger at color A, and B, as intensity Ia, Ib.” and Par 128, cited: “ …The resultant image has a reduced background light effect and includes images from pixel emitting lights. At step 1304, the capture image is processed and calibrated to correct image system distortions. At step 1305, the corrected image is used as a human fingerprint image for user authentication”, the corrected image is interpreted as appropriate)
obtaining the first fingerprint information based on reflected light received through the fingerprint recognition window (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613) using the fingerprint recognition sensor (Fig.2c, under screen optical sensor module) driven by the pixel binning scheme based on the finger print image to store the first fingerprint information.(Par 93,cited: “…The image sensor array in the block 702 will send the acquired fingerprint image to the smartphone main processor 705 which can be operated to match the captured fingerprint image to the registered fingerprint database.” And Fig.13 , step 1035, corrected image ; Par 128, cited “…The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, captures the fingerprint interpreted as driven by a pixel binning scheme)  but fails to disclose the first binning size.
In related art, Deever discloses  the first binning size (Fig.18, element 1520)
Regarding claim 7, He, as modified by Deever, discloses the claimed invention. He further discloses comprising:
analyzing a second fingerprint frequency (Par 128, frequency F) of a second user fingerprint (other fingerprint(s)) to be registered based on reflected light received through the fingerprint recognition window (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613) using the fingerprint recognition sensor (Fig.2c, under screen optical sensor module) driven by the pixel binning scheme based on the first binning , (Par 128, cited “..The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed captures the fingerprint interpreted as driven by a pixel binning scheme)
the second user fingerprint (other fingerprint(s))  being different from the first user fingerprint;(Par 90, cited: “image of finger”, it also discloses as the other fingerprint(s) image can be performed/ applied the same function as first fingerprint image).
determining based on the second fingerprint frequency (Par 128, frequency F)  whether the first binning size is appropriate (Par 128,cited: “… The resultant image has a reduced background light effect and includes images from pixel emitting lights. At step 1304, the capture image is processed and calibrated to correct image system distortions. At step 1305, the corrected image is used as a human fingerprint image for user authentication”, the corrected image is interpreted as appropriate) for registering the second user fingerprint (other fingerprint(s)),(Par 92, line 2-5,cited “... As an example, when a user registers a finger for fingerprint authentication operation, the optical fingerprint sensor also measures intensity of the scatter light from finger at color A, and B, as intensity Ia, Ib”) 
 and obtaining second fingerprint information of the second user fingerprint (other fingerprint(s)) based on reflected light received through the fingerprint recognition window (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613) using the fingerprint recognition sensor (Fig.2c, under screen optical sensor module)  driven by a pixel binning scheme (Fig.13 , step 1035, corrected image ; Par 128, cited “…The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, captures the fingerprint interpreted as driven by a pixel binning scheme).
However, He does not explicitly disclose the first binning size ; and when the first binning size is not appropriate for registering the second user fingerprint, selecting a third binning size different from the first binning size; and 
obtaining first fingerprint information of the first user fingerprint based on reflected light received through the fingerprint recognition window using the fingerprint recognition sensor driven by a pixel binning scheme based on the third binning size to store the second fingerprint information.
In related art, Deever discloses: first binning size ( Fig.18, element 1520 and Fig.5,element 420) ;
and when the first binning size ( Fig.18, element 1520 and  Fig.5,element 420) is not appropriate (Fig.6, element 504 with No answer) for registering the second user fingerprint, selecting a third binning size (Fig.18, element 1510) different from the first binning size ( Fig.18, element 1520 and  Fig.5,element 420) (Fig.6, step 504 and element 508, element 510 interpreted as selecting the binning size; Par 81, cited : “ The pixels can be binned or readout individually. More than two groups of pixels can be used to have multiple exposure times.”); and 
obtaining the image based on reflected light received using the  recognition sensor driven by a pixel binning scheme based on the third binning size (Fig.18, element 1510) to store the second fingerprint information.( Par 80, line 4-5 ; Par 83, line 1-7 and Par 84 , cited : “If the sequence of image captures is complete 518, the capture process is terminated 520. Otherwise, the capture process assesses whether the next read from the sensor 522 is first group of pixels or first and second group of pixels and the readout and processing loop is iterated until the capture process is completed”, Fig.6 “step 502,504,506,508,510,512 and 518” interpreted as the capture image is completed after selecting the binning size )
Regarding claim 9, He, as modified by Deever, discloses the claimed invention. 
Deever further discloses wherein the third binning size ( Fig.18, element 1510) is different from the second binning size.(Fig.18, element 1522 and Fig.18 shows clearly the different between 1510 and 1522). 
Regarding claim 10, He, as modified by Deever, discloses the claimed invention. He further discloses comprising: 
when the fingerprint image is appropriate for registering the second user fingerprint, (other fingerprint(s)) (Par 92 , cited: “when a user registers a finger for fingerprint authentication operation, the optical fingerprint sensor also measures intensity of the scatter light from finger at color A, and B, as intensity Ia, Ib.”; Fig.13 , step 1035, corrected image and Par 128, cited “…The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, captures the fingerprint interpreted as driven by a pixel binning scheme)
obtaining the second fingerprint information based on reflected light received through the fingerprint recognition window (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613) using the fingerprint recognition sensor (Fig.2c, under screen optical sensor module) driven by the pixel binning scheme based on the finger print image to store the second fingerprint information.(Par 93,cited: “The image sensor array in the block 702 will send the acquired fingerprint image to the smartphone main processor 705 which can be operated to match the captured fingerprint image to the registered fingerprint database.” ; Fig.13 , step 1035, corrected image and  Par 128, cited “..The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, captures the fingerprint interpreted as driven by a pixel binning scheme )  but fails to disclose the first binning size.
In related art, Deever discloses  the first binning size (Fig.18, element 1520)
Regarding claim 11, He, as modified by Deever, discloses the claimed invention. He further discloses 
wherein the display panel (Fig.2a, device screen with on-screen fingerprint sensing); includes a first surface on which an image is displayed and a second surface opposite to the first surface, (Fig.2c, device screen assembly with top touch sensing layer and bottom display layers,  top transparent layer) and  the fingerprint recognition sensor (Fig.2c, Under-screen optical sensor module) is disposed under the second surface of the display panel.(Par 72-73 and Fig.2a, device screen with on-screen fingerprint sensing and Fig.2d);
Regarding claim 12, , He, as modified by Deever, discloses the claimed invention. He further discloses wherein the fingerprint recognition sensor (Fig.2c, Under-screen optical sensor module) includes:
 an image sensor (Fig.8B, element 623,photodiode array)  disposed under the second surface of the display panel.(Fig.8a and Fig.8b, element 615,431,618,618b,619,621,623) 
Regarding claim 13, , He, as modified by Deever, discloses the claimed invention. He further discloses wherein the fingerprint recognition sensor (Fig.2c, Under-screen optical sensor module) further includes: 
a lens (Fig.8b, element 621, micro lens) disposed between the second surface of the display panel and the image sensor. (Figs.8a and 8b,element615,431,618,618b,619,621,623)  
Regarding claim 14, He, as modified by Deever, discloses the claimed invention. He further discloses wherein the fingerprint recognition sensor (Fig.2c, Under-screen optical sensor module)  further includes: 
an optical filter (Fig.21B , element 2001: optical collimators) disposed between the second surface of the display panel (Fig. 21A and21B, element 613,431, 433,433) and the image sensor( Fig.21B, element 2002, photo detector array)
Regarding claim 15, He discloses a method of performing optical fingerprint recognition, (title and abstract)  the method comprising:
during a fingerprint registration mode, registering at least one user fingerprint based on a fingerprint recognition window displayed (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613) on a display panel (Fig.2a, device screen with on-screen fingerprint sensing);(Par 92,cited “... As an example, when a user registers a finger for fingerprint authentication operation, the optical fingerprint sensor also measures intensity of the scatter light from finger at color A, and B, as intensity Ia, Ib”)  and a fingerprint recognition sensor (Fig.2c, under screen optical sensor module) driven by a pixel binning scheme; (Par 93,cited: “The image sensor array in the block 702 will send the acquired fingerprint image to the smartphone main processor 705 which can be operated to match the captured fingerprint image to the registered fingerprint database.”) 
(Fig.2a, device screen with on-screen fingerprint sensing) using the fingerprint recognition sensor (Fig.2c, under screen optical sensor module),(Par 93,cited: “The image sensor array in the block 702 will send the acquired fingerprint image to the smartphone main processor 705 which can be operated to match the captured fingerprint image to the registered fingerprint database. If there is a match, the smartphone will unlock the phone, and start the normal operation. If the captured image is not matched, the smartphone will feedback to user that the authentication is failed.”)  
wherein registering the at least one user fingerprint includes: (Par 92,cited “... As an example, when a user registers a finger for fingerprint authentication operation, the optical fingerprint sensor also measures intensity of the scatter light from finger at color A, and B, as intensity Ia, Ib”) 
displaying the fingerprint recognition window (Fig.2a, device screen with on-screen fingerprint sensing) on at least a part of the display panel (Fig.2a, device screen with on-screen fingerprint sensing);
 analyzing a first fingerprint frequency of a first user fingerprint (Par 90, line 4-7, cited: “image of finger”) to be registered based on reflected light received through the fingerprint recognition window (Fig.2a, device screen with on-screen fingerprint sensing) using the fingerprint recognition sensor (Fig.2c, under screen optical sensor module) driven by a pixel binning scheme based on a first binning size; (Par 92 , cited: “when a user registers a finger for fingerprint authentication operation, the optical fingerprint sensor also measures intensity of the scatter light from finger at color A, and B, as intensity Ia, Ib.”; Fig.13 , step 1035, corrected image and Par 128, cited “..The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, captures the fingerprint interpreted as driven by a pixel binning scheme) 
determining based on the first fingerprint frequency (Par 128, cited “frequency F”) whether the first binning size is appropriate (Par 128, cited “ The resultant image has a reduced background light effect and includes images from pixel emitting lights. At step 1304, the capture image is processed and calibrated to correct image system distortions. At step 1305, the corrected image is used as a human fingerprint image for user authentication”, the corrected image is interpreted as appropriate) for registering the first user fingerprint; (Par 92,cited “... As an example, when a user registers a finger for fingerprint authentication operation, the optical fingerprint sensor also measures intensity of the scatter light from finger at color A, and B, as intensity Ia, Ib”)
obtaining first fingerprint information of the first user fingerprint based on reflected light received through the fingerprint recognition window (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613) using the fingerprint recognition sensor (Fig.2c, under screen optical sensor module) driven by a pixel binning scheme (Fig.13 , step 1035, corrected image ; Par 128, cited “..The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, captures the fingerprint interpreted as driven by a pixel binning scheme)
However, He does not explicitly disclose the first binning size 

and obtaining first fingerprint information of the first user fingerprint based on reflected light received through the fingerprint recognition window using the fingerprint recognition sensor driven by a pixel binning scheme on the second binning size to store the first fingerprint information
Deever discloses a method (Abstract, cited “ A method for producing a digital image from pixel signals captured by an image sensor array”), the method comprising:
first binning size ( Fig.18, element 1520 and Fig.5,element 420) ;
and when the first binning size ( Fig.18, element 1520 and  Fig.5,element 420) is not appropriate (Fig.6, element 504 with No answer) for registering the first user fingerprint, selecting a second binning size (Fig.18, element 1522 and Fig.5, element 422) different from the first binning size ( Fig.18, element 1520 and  Fig.5,element 420) (Fig.6, step 504 and element 508, element 510 interpreted as selecting the binning size; Par 81, cited : “ The pixels can be binned or readout individually. More than two groups of pixels can be used to have multiple exposure times.”); and 
obtaining the image based on reflected light received using the  recognition sensor driven by a pixel binning scheme based on the second binning size to store the first fingerprint information  (Par 80, line 4-5 ; Par 83, line 1-7 and Par 84 , cited : “If the sequence of image captures is complete 518, the capture process is terminated 520. Otherwise, the capture process assesses whether the next read from the sensor 522 is first group of pixels or first and second group of pixels and the readout and processing loop is iterated until the capture process is completed”, Fig.6 “step 502,504,506,508,510,512 and 518” interpreted as the capture image is completed after selecting the binning size )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate produce a digital images from pixel signals method of Deever into the teachings of He to improving the quality, color information , the spatial and temporal resolution of the image sequence.
Regarding claim 16, He, as modified by Deever, discloses the claimed invention. He further discloses wherein recognizing the input fingerprint includes:
displaying the fingerprint recognition window (Fig.2a, device screen with on-screen fingerprint sensing) on the partial region of the display panel; (Fig.2a, device screen with on-screen fingerprint sensing) 
and  obtaining information of the input fingerprint based on reflected light received through the fingerprint recognition window using the fingerprint recognition sensor driven by the pixel binning scheme based on the other image. (Fig.13 , step 1035, corrected image ;Par 128, cited “…The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, captures the fingerprint interpreted as driven by a pixel binning scheme) but fails to disclose the second binning size.
In related art, Deever discloses the second binning size (Fig.18, element 1522 ) 
Regarding claim 17, He, as modified by Deever, discloses the claimed invention. He  further discloses registering the at least one user fingerprint (Par 92 , cited: “when a user registers a finger for fingerprint authentication operation, the optical fingerprint sensor also measures intensity of the scatter light from finger at color A, and B, as intensity Ia, Ib.”)  further includes: 
analyzing a second fingerprint frequency (Par 128, frequency F)  of a second user fingerprint (other fingerprint(s)) to be registered based on reflected light received through the fingerprint recognition window (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613) using the fingerprint recognition sensor (Fig.2c, under screen optical sensor module) driven by the pixel binning scheme based on the first binning size, (Par 92 , cited: “when a user registers a finger for fingerprint authentication operation, the optical fingerprint sensor also measures intensity of the scatter light from finger at color A, and B, as intensity Ia, Ib.”  and Col 14, Par 128, cited “…The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, captures the fingerprint interpreted as driven by a pixel binning scheme) 
the second user fingerprint  (other fingerprint(s)) being different from the first user fingerprint; (Par 90, cited: “image of finger”, it is interpreted as  the other fingerprint(s) image can be performed/ applied the same function as first fingerprint image). 
determining based on the second fingerprint frequency (Par 128, frequency F)   whether the first binning size is appropriate for registering the second user fingerprint; (Par 128,cited: “ The resultant image has a reduced background light effect and includes images from pixel emitting lights. At step 1304, the capture image is processed and calibrated to correct image system distortions. At step 1305, the corrected image is used as a human fingerprint image for user authentication”, the corrected image is interpreted as appropriate) 
(Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613)  using the fingerprint recognition sensor (Fig.2c, under screen optical sensor module)  driven by a pixel binning scheme (Fig.13 , step 1035, corrected image ;Par 128, cited “..The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, captures the fingerprint interpreted as driven by a pixel binning scheme).
However, He does not explicitly disclose the first binning size ; and when the first binning size is not appropriate for registering the second user fingerprint, selecting a third binning size different from the first binning size; and 
obtaining first fingerprint information of the first user fingerprint based on reflected light received through the fingerprint recognition window using the fingerprint recognition sensor driven by a pixel binning scheme based on the third binning size to store the second fingerprint information
In related art, Deever discloses the claimed invention,
first binning size ( Fig.18, element 1520 and Fig.5,element 420) ;
 and when the first binning size ( Fig.18, element 1520 and  Fig.5,element 420) is not appropriate (Fig.6, element 504 with No answer) for registering the second user fingerprint, selecting a third binning size (Fig.18, element 1510) different from the first binning size ( Fig.18, element 1520 and  Fig.5,element 420); (Fig.6, step 504 and element 508, element 510 interpreted as selecting the binning size; Par 81, cited : “ The pixels can be binned or readout individually. More than two groups of pixels can be used to have multiple exposure times.”); and 
obtaining the image based on reflected light received using the  recognition sensor driven by a pixel binning scheme based on the third binning size  (Fig.18, element 1510) to store the second fingerprint information (Par 80, line 4-5 ; Par 83, line 1-7 and Par 84 , cited : “If the sequence of image captures is complete 518, the capture process is terminated 520. Otherwise, the capture process assesses whether the next read from the sensor 522 is first group of pixels or first and second group of pixels and the readout and processing loop is iterated until the capture process is completed”, Fig.6 “step 502,504,506,508,510,512 and 518” interpreted as the capture image is completed after selecting the binning size )
Regarding claim 18, He discloses the claim invention wherein recognizing the input fingerprint (Par 93, cited “ The image sensor array in the block 702 will send the acquired fingerprint image to the smartphone main processor 705 which can be operated to match the captured fingerprint image to the registered fingerprint database. If there is a match, the smartphone will unlock the phone, and start the normal operation. If the captured image is not matched, the smartphone will feedback to user that the authentication is failed”)  includes: 
displaying the fingerprint recognition window (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613)  on the partial region of the display panel; (Fig.2a, device screen with on-screen fingerprint sensing);  
obtaining first information of the input fingerprint based on reflected light received through the fingerprint recognition window (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613)  using the fingerprint recognition sensor (Fig.2c, under screen optical sensor module) driven by the pixel binning scheme based on the fingerprint image; (Fig.13 , step 1035, corrected image ; Par 128, cited “..The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, interpreted captures the fingerprint as driven by a pixel binning scheme )
and obtaining second information of the input fingerprint based on reflected light received through the fingerprint recognition window (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613)  using the fingerprint recognition sensor (Fig.2c, under screen optical sensor module) driven by the pixel binning scheme based on the other fingerprint(s) image. (Fig.13 , step 1035, corrected image ; Par 128, cited “...The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, interpreted captures the fingerprint as driven by a pixel binning scheme )  but fails to discloses the second binning image and third binning image
In related art, Deever discloses the claim invention second binning image (Fig.18, element 1522 ) and third binning image ( Fig.18, element 1510).
Regarding claim 19, He, as modified by Deever,  disclose the claimed invention. He further discloses  wherein further comprising: 
determining whether the input fingerprint recognized in the fingerprint recognition mode matches the at least one user fingerprint registered in the fingerprint registration mode. (Par 93, cited “ The image sensor array in the block 702 will send the acquired fingerprint image to the smartphone main processor 705 which can be operated to match the captured fingerprint image to the registered fingerprint database. If there is a match, the smartphone will unlock the phone, and start the normal operation. If the captured image is not matched, the smartphone will feedback to user that the authentication is failed”)  
Regarding claim 20 , He discloses an electronic device (Technical field , Par 6) comprising: 
a display panel (Fig.2a, device screen with on-screen fingerprint sensing) configured to display an image and to display a fingerprint recognition window on a partial region; (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613)
a fingerprint recognition sensor (Fig.2c, under screen optical sensor module) configured to be driven by a pixel binning scheme and to perform a fingerprint registration and a fingerprint recognition; (Par 92 , cited: “when a user registers a finger for fingerprint authentication operation, the optical fingerprint sensor also measures intensity of the scatter light from finger at color A, and B, as intensity Ia, Ib.” and Col 11, Par 93,cited: “The image sensor array in the block 702 will send the acquired fingerprint image to the smartphone main processor 705 which can be operated to match the captured fingerprint image to the registered fingerprint database.”)
and a processor (Fig.1, element 186, digital processor) configured to control operations of the display panel and the fingerprint recognition sensor, (Par 66 cited: “In operation, the access to the device 188 is controlled by the fingerprint processing processor 186 based on whether the captured user fingerprint is from an authorized user.”)
wherein the processor (Fig.1, element 186, digital processor)  is configured to analyze a first fingerprint frequency (Par 128, cited “frequency F”)  of a first user fingerprint (Par 90, line 4-7, cited: “image of finger”)  to be registered, (Par 92 , cited: “when a user registers a finger for fingerprint authentication operation, the optical fingerprint sensor also measures intensity of the scatter light from finger at color A, and B, as intensity Ia, Ib.”) based on reflected light received through the fingerprint recognition window (Fig.2a, device screen with on-screen fingerprint sensing) using a fingerprint recognition sensor (Fig.2c, under screen optical sensor module) driven by a pixel binning scheme based on a first binning size (Par 93,cited: “The image sensor array in the block 702 will send the acquired fingerprint image to the smartphone main processor 705 which can be operated to match the captured fingerprint image to the registered fingerprint database.” and Par 128, cited “..The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, interpreted captures the fingerprint as driven by a pixel binning scheme)
 to determine based on the first fingerprint frequency (Par 128, cited “frequency F”)  whether the first binning size is appropriate for registering the first user fingerprint, (Par 128, cited “ The resultant image has a reduced background light effect and includes images from pixel emitting lights. At step 1304, the capture image is processed and calibrated to correct image system distortions. At step 1305, the corrected image is used as a human fingerprint image for user authentication”, the corrected image is interpreted as appropriate) 
and to obtain first fingerprint information of the first user fingerprint based on reflected light received through the fingerprint recognition window (Fig.2a, On-Screen fingerprint sensing zone and Fig.21A , fingerprint illumination zone 613) using the fingerprint (Fig.2c, under screen optical sensor module) driven by a pixel binning scheme based on the second binning size to store the first fingerprint information (Fig.13 , step 1035, corrected image ; Par 128, cited “…The imaging sensor under the display captures the fingerprint modulated reflection light pattern. At step 1303, the demodulation of the signals from image sensors is synchronized with the frequency F, and the background subtraction is performed …”, captures the fingerprint interpreted as driven by a pixel binning scheme)
However, He does not explicitly disclose the first binning size 
to select a second binning size different  from the first binning size when the first binning size is not appropriate for registering the first user fingerprint
and obtaining first fingerprint information of the first user fingerprint based on reflected light received through the fingerprint recognition window using the fingerprint recognition sensor driven by a pixel binning scheme on the second binning size to store the first fingerprint information
Deever discloses an electronic device further  comprising : 
first binning size ( Fig.18, element 1520 and Fig.5,element 420) ;
to select a second binning size (Fig.18, element 1522 and Fig.5, element 422) different  from the first binning size ( Fig.18, element 1520 and  Fig.5,element 420) when the first binning size ( Fig.18, element 1520 and  Fig.5,element 420)  is not appropriate (Fig.6, element 504 with No answer) for registering the first user fingerprint (Fig.6, step 504 and element 508, element 510, 514,518,520 interpreted as selecting the binning size and registering the first user fingerprint ; Par 81, cited : “ The pixels can be binned or readout individually. More than two groups of pixels can be used to have multiple exposure times.” and  Par 83)
( Fig.18, element 1520 and  Fig.5,element 420) is not appropriate (Fig.6, element 504 with No answer) for registering the first user fingerprint, selecting a second binning size (Fig.18, element 1522 and Fig.5, element 422) different from the first binning size ( Fig.18, element 1520 and  Fig.5,element 420);(Fig.6, step 504 and element 508, element 510 interpreted as selecting the binning size; Par 81, cited : “ The pixels can be binned or readout individually. More than two groups of pixels can be used to have multiple exposure times.”); and 
obtaining the image based on reflected light received using the  recognition sensor driven by a pixel binning scheme based on the second binning size (Par 80, line 4-5 ;Par 83, line 1-7 and Par 84 , cited : “If the sequence of image captures is complete 518, the capture process is terminated 520. Otherwise, the capture process assesses whether the next read from the sensor 522 is first group of pixels or first and second group of pixels and the readout and processing loop is iterated until the capture process is completed”, Fig.6 “step 502,504,506,508,510,512 and 518” interpreted as the capture image is completed after selecting the binning size )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate produce a digital images from pixel signals method of Deever into the system of He to improving the quality, color information , the spatial and temporal resolution of the image sequence.
Claim 8  is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He et al (U.S. 20180129798 A1), hereinafter referred to as “He”, in view of  Deever et al ( U.S. 20100253833 A1), hereinafter referred to “Deever” and in further view of Agranov et al (US 2015/0350575), hereinafter referred to “Agranov”.
Regarding claim 8, He, as modified by Deever, discloses the claimed invention except for wherein the third binning size is equal from the second binning size.
In related art, Agranov discloses wherein a first binning size (fig.4, 1400)
the third binning size (Fig.4, 1404) is equal from the second binning size.(Fig.4.1402) ( Fig.4 shows that 1404 and 10402 is equal in array size)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate pixel binning techniques of Agranov into the teachings of He and Deever in order to produce a first voltage signal and summing charge in a second pixel pair in a second orthogonal direction to produce a second voltage signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fu et al ( US. 20170302866 A1), teaches about image sensor with dynamic pixel binning, however, it teaches about methods, system, computer-readable media, and apparatus for dynamic pixel binning. 
Fan  ( US. 20140263951 A1), teaches about image sensor with flexible pixel summing, however, it teaches about method for asymmetrical high dynamic range imaging can include capturing an image of a subject scene using a single integration time for all of the pixel 
Kaneko et al  ( US. 20180146148 A1), teaches about solid-state image sensor and electronic device, however, it teaches about technology that can expand a dynamic range while suppressing degradation of image quality.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY A TRAN whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 4113